Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 30, 2022

                                    No. 04-22-00356-CR

                               Angelica NAVARRO-DEPAZ,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 437th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CR13056
                       Honorable Melisa C. Skinner, Judge Presiding


                                       ORDER
        Court reporter Mary Beth Sasala has filed a notification of late record requesting an
extension of time to file the reporter’s record. The request is GRANTED. The reporter’s record
is due on or before October 25, 2022.


                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of August, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court